              Case 3:19-cr-00408-CRB Document 28 Filed 07/29/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ELIZABETH FALK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       elizabeth_falk@fd.org
 7

 8   Counsel for Defendant SHAW
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                       Case No.: CR 19-408 CRB
15                      Plaintiff,                      STIPULATED [PROPOSED] ORDER
                                                        PERMITTING DEFENDANT’S
16              v.                                      AUNT, SHARON JOHNSON, TO
                                                        PARTICIPATE IN LEGAL ZOOM
17      DEMARCO SHAW,                                   INTERNET SESSIONS WITH
18                                                      COUNSEL OF RECORD AND
                        Defendant.                      DEFENDANT AT SANTA RITA JAIL
19

20

21
             For the reasons stated in Court on July 29, 2020, the Alameda County Sheriff, the Santa
22
     Rita Jail, and the United States Marshal Service is hereby ORDERED to allow the defendant’s
23
     aunt, Sharon Johnson, to participate in Zoom internet sessions that are both arranged by and
24
     attended by counsel of record, Elizabeth M. Falk of the Federal Public Defender’s office for the
25
     duration of this case.
26
             Defense counsel shall arrange the Zoom meetings and at all times shall be present on
27
     any Zoom call that Ms. Johnson participates in.
28

     [PROPOSED] STIPULATED ORDER
     SHAW, CR-19-408 CRB
              Case 3:19-cr-00408-CRB Document 28 Filed 07/29/20 Page 2 of 2



 1

 2             IT IS SO ORDERED.
 3
                    July 29, 2020
 4                  Dated                       CHARLES R. BREYER
                                                United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     SHAW, CR 20-52–420 EMC
                                            2
